Citation Nr: 9915790	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the Waco, 
Texas, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States and was therefore not eligible 
for VA benefits.

The Board notes that the appellant was scheduled for a 
personal hearing before a hearing officer in Waco, Texas, and 
given notice of the date and time thereof.  However, the 
appellant failed to appear for the hearing, and there is no 
indication of record that he requested a postponement of said 
hearing.  Thus, this appeal continues as though the 
appellant's request for a hearing had been withdrawn.  
38 C.F.R. § 20.704 (d).


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) determined 
that it could not verify that the appellant had served as a 
member of the United States Armed Forces.

2.  The RO's efforts to obtain service records from 
alternative sources have been unsuccessful.

3.  The appellant has not submitted pertinent and probative 
evidence tending to establish that he served as a member of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §101(2) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.1, 3.3, 3.4, 3.6, 3.12, 3.203 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" 
as that term is defined by statute for VA purposes.  A 
"veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d). 

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, VA shall request verification of service from 
the service department."  A service department finding as to 
the fact of service in the United States Armed Forces is, by 
regulation, binding upon VA for purposes of establishing 
entitlement to benefits.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

In his first application for VA benefits, the appellant 
contended that he served in the military from March 1941 to 
November 1945.  In a second application for benefits, the 
appellant reported service dates from March 1943 to November 
1945.  During its attempts to obtain any records that might 
support the appellant's claim, the RO learned that, if there 
ever were any records pertinent to the appellant's claim, 
they were most likely lost in the fire at the NPRC in July 
1973.  Therefore, the RO wrote the appellant in April 1994, 
and requested that he submit any supporting documentation in 
his possession, including a copy of his DD Form 214; copies 
of any service medical records; and/or statements from fellow 
servicemen or service medical personnel with whom he served.  
The appellant responded by stating that he had no supporting 
documentation of his military service due to a 1993 fire 
wherein he lost all his possessions.  He submitted his own 
lay statement that he was honorably discharged as a disabled 
veteran in 1945, and he notified the RO that he had received 
outpatient treatment at a VA Medical Center.  The appellant 
also submitted medical records from private medical care 
providers.

The RO sent the appellant NA Form 13075 (Questionnaire about 
Military Service) and NA Form 13055 (Request for Information 
Needed to Reconstruct Military Data) in a further attempt to 
verify the appellant's military service and alleged injury.  
The appellant identified other VA Medical Center 
consultations, and asserted that, although he was not able to 
provide his service number, he had served in the 42nd 
Division, Heavy Artillery, 2nd Battalion.  

The RO made at least three unsuccessful attempts to verify 
the appellant's military service through verification by the 
NPRC.  The latest response from the NPRC, dated in March 
1998, stated that the military unit in which the appellant 
contended he served "is not a searchable unit," and that 
NPRC reports showed "no military service."  

The Board finds it significant that in his original claim, 
the appellant asserted that he served on active duty from 
March 1941 to November 1945.  In his second claim, however, 
he stated that he began active duty service in March 1943.  
The record reflects that the appellant was born in May 1928.  
As the RO noted in its statement of the case, even if the 
appellant entered the military on the later date of March 
1943, he would have been 14 years old at enlistment and 17 
years old at discharge.

The RO notified the appellant of its inability to verify his 
alleged service through military records or other alternative 
sources.  The appellant was also notified on several 
occasions of the documents or other evidence he should submit 
or identify, from any alternative source, in order to 
substantiate his alleged service dates.  The appellant has 
not, however, submitted any further evidence in support of 
his claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro, 2 Vet. App. at 532.  In addition, the Board notes that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In regard to the appellant's lay statements to the RO, and 
his statements pertaining to his military service found 
within the medical reports of record, the Board finds that, 
because those statements and that document do not comport to 
the requirements of 38 C.F.R. § 3.203, as set forth above, 
they are not competent to establish that the appellant had 
active military service with the United States Armed 
Services.  

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's certification is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a claimant.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the Court's holdings in Beausoleil 
v. Brown, 8 Vet. App. 459 (1996) and Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Board finds that the appellant was 
provided with adequate notice of the basis for the denial of 
his claim, and of the evidence required to support it, in the 
August 1998 statement of the case, as well as through 
numerous correspondence the RO sent soon after the appellant 
submitted his March 1994 claim.  Based on the RO's above-
noted efforts in obtaining pertinent evidence, and because 
the appellant has since submitted no service department 
documents in support of his claim, or any further information 
different from that previously submitted to NPRC that would 
warrant a request for re-certification, see Sarmiento v. 
Brown, 7 Vet. App. 80 (1994), the Board finds that VA has 
fulfilled its duty under 38 U.S.C.A. § 5103 (West 1991) and 
38 C.F.R. § 3.203(c). 


ORDER

As the appellant did not have verified military service, the 
benefits sought on appeal are denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

